NO. 07-00-0231-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 5, 2000







IN THE INTEREST OF JONATHAN MARK BASKETT, A CHILD



Appellant







FROM THE 47
TH
 DISTRICT COURT OF RANDALL COUNTY;



NO. 45,720-A; HON. JAMES W. ANDERSON, PRESIDING







ON APPELLANT’S MOTION TO DISMISS







Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Before this Court is Appellant’s Motion to Dismiss Appeal stating that appellant “no longer desires to pursue her remedies by advancing this appeal.”  Counsel for appellee has advised this Court that appellee has no objection to the appeal being dismissed.  We, therefore, grant appellant’s motion and dismiss this appeal pursuant to Texas Rule of Appellate Procedure 42.1(a) (2).  Having dismissed the appeal at the request of appellant, no motions for rehearing will be entertained by this Court and our mandate shall issue forthwith.  



Per Curiam



Do not publish.